UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-2265



VICTOR A. MOTLEY,

                                              Plaintiff - Appellant,

          versus


VIRGINIA STATE BAR; SUPREME COURT OF VIRGINIA,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-05-427)


Submitted:   April 7, 2006                 Decided:   April 25, 2006


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Victor A. Motley, Appellant Pro Se. Peter Robert Messitt, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Victor A. Motley appeals the district court’s order

dismissing this action under the Rooker-Feldman doctrine.* We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Motley v.

Virginia State Bar, No. CA-05-427 (E.D. Va. Sept. 22, 2005).     We

also deny Motley’s motion to recuse.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




     *
      See District of Columbia Court of Appeals v. Feldman, 460
U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923).

                              - 2 -